Citation Nr: 0204704	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  95-16 832	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture, simple, comminuted, surgical neck and greater 
tuberosity, right humerus with traumatic capsulitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active duty for training from June 1958 to 
July 1958.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida Regional Office of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased (compensable) disability rating for the veteran's 
service-connected right humerus disorder.  The veteran 
perfected a timely appeal to this decision, testified at a 
videoconference hearing before the Hearing Officer at the RO 
in October 1997, and as shown as part of a November 1998 
Decision Review Officer Decision the veteran was granted an 
increased rating to 10 percent for his right humerus 
disorder.  The veteran thereafter provided testimony at an 
April 1999 hearing before the undersigned Board member in 
Washington, DC.  In July 1999, the Board remanded the case to 
the St. Petersburg, Florida Regional Office for additional 
development.  

The veteran's current claims folder was thereafter 
transferred to the VA Regional Office (RO) located in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal.

3.  The veteran's service-connected right arm disability is 
manifested by complaints of constant pain, tenderness, and 
clinical findings reflective of full range of motion.  

4.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his service-
connected residuals of a fracture, simple, comminuted, 
surgical neck and greater tuberosity, right humerus with 
traumatic capsulitis disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for residuals of a fracture, simple, 
comminuted, surgical neck and greater tuberosity, right 
humerus with traumatic capsulitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2001).

2.  Application of the extraschedular provisions for the 
veteran's service-connected right arm disability is not 
warranted in this case; the evidence of record does not show 
that the veteran's right arm disorder presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 1991 & Supp. 2001).  The 
veteran was notified in several rating decisions, including 
the December 1994 rating decision of record as to why his 
claim for a compensable rating was denied.  Further, the 
April 1995 statement of the case (SOC) informed the veteran 
of the reasons why his claim was denied, and, in addition, 
that the medical evidence of record did not, in essence, 
satisfy the requirements of the pertinent schedular criteria 
to warrant a compensable disability rating for his service-
connected right arm disorder.  Additionally, the SOC also 
informed the veteran of the applicable regulatory 
requirements concerning the claim.  Also, several 
supplemental statements of the case (SSOCs), including those 
dated in November 1998 (which informed the veteran that a 10 
percent rating had been assigned for his service-connected 
disorder) as well as those dated in August 2000 and November 
2001 informed the veteran that the requirements of the 
pertinent schedular criteria sufficient to warrant an 
increased disability rating had not been demonstrated.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  Review of the evidentiary 
record clearly shows that the veteran has indicated on 
numerous occasions that there are other medical records which 
have not been obtained by VA and which the review of may be 
beneficial to his increased rating claim.  In essence, the 
veteran has repeatedly claimed that various VA medical 
records have been "sealed," i.e., kept away from him as 
well as away from medical professionals.  The veteran has 
also submitted to VA a written list containing the names of 
many medical professionals whom by the veteran claims to have 
been afforded treatment.  In this regard, the Board observes 
that the RO has attempted several times to have the veteran 
complete and return VA Forms 21-4142, Authorization and 
Consent to Release Information to the VA, in order that VA 
may seek to obtain the named treatment records.  A letter 
sent to the veteran in October 1999 from the RO informed the 
veteran that the return of such forms were necessary to 
enable the RO to request the veteran's treatment and hospital 
reports pursuant to the Board's July 1999 remand 
instructions.  Also, the RO informed the veteran by letter 
dated in February 2001 of the new duties established pursuant 
to the VCAA as well as again informing him that his 
completion of the enclosed VA Forms 21-4142, , would 
essentially enable the RO to assist the veteran with his 
claim.  The Board observes that the veteran has not supplied 
the RO with these requested forms.  In this regard, the Court 
has emphasized that the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.

VA's duty to assist also includes the duty to conduct a 
thorough and contemporaneous medical examination under 
appropriate circumstances.  (emphasis added).  See 38 C.F.R. 
§ 3.326 (2001); Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, as 
to the increased rating claim now before the Board on appeal, 
the Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Review of the record reveals that such an examination was 
conducted in March 2000, in which during the course of the 
examination the examiner, in addition to reviewing the 
veteran's claims folder, recorded the veteran's medical 
history and provided comprehensive examination findings.  VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection was originally granted for "fract. 
simple, comminuted, surgical neck and greater tuberosity, 
rt[.] humerus, healed" in an April 1959 rating decision.  A 
zero percent, or noncompensable, rating was assigned pursuant 
to Diagnostic Code 5201.  The veteran did not express 
disagreement with that decision within the requisite period 
of time.  The veteran thereafter sought to reopen his claim, 
and in October 1985 his increased rating claim was denied by 
the Board.  The veteran again sought to reopen his claim in 
June 1994, and in a December 1994 rating decision, it was 
determined that a compensable rating was not warranted.  The 
veteran perfected an appeal to the December 1994 denial.  In 
November 1998, a VA Decision Review Officer, in citing DeLuca 
v. Brown, 8 Vet. App. 202 (1995), assigned a 10 percent 
disability evaluation for the veteran's service-connected 
right arm disorder.  The 10 percent disability evaluation 
assigned in November 1998 has remained in effect since that 
time.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.1 (2001).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Court has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2001) must also be considered, 
and that examinations upon which rating decisions are based 
must adequately portray the extent of the functional loss due 
to pain "on use or due to flare-ups."  DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse or instability.  38 C.F.R. §§ 4.40, 4.45 
(2001).

The veteran's testimony and statements are deemed competent 
with regard to the description of the symptoms of his 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record in conjunction with the pertinent 
rating criteria previously set forth.

A 10 percent rating for the veteran's right arm disability 
has been assigned under Diagnostic Code 5201.  Pursuant to 
this diagnostic code, limitation of motion of the arm at 
shoulder level is rated 20 percent disabling for both the 
major and the minor side.  Limitation of the arm midway 
between the side and the shoulder level is rated 30 percent 
disabling on the major side; and limitation to 25 degrees 
from the side is rated 40 percent disabling on the major 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001).  
Normal range of motion for the shoulder is from 0 to 180 
degrees, and normal rotation is from 0 to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2001).  The Board observes that the 
10 percent rating currently assigned concerning the veteran's 
service-connected right arm disability is essentially based 
upon the veteran's complaints of pain.  See DeLuca, supra. 

The Board also notes that a rating in excess of 10 percent in 
this case may be for application under Diagnostic Codes 5202 
and 5203.  Under Diagnostic Code 5202, for impairment of the 
humerus in the major arm, a 20 percent rating is granted when 
there is malunion, with moderate deformity; a 30 percent 
rating is granted when there is marked deformity.  Also under 
Diagnostic Code 5202, for recurrent dislocations of the major 
arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes, and guarding of movement 
only at shoulder level; a 30 percent rating is granted when 
there are frequent episodes and guarding of all arm 
movements.  A 50 percent rating is granted for fibrous union; 
a 60 percent rating is granted for nonunion (false flail 
joint); and an 80 percent rating is granted for loss of head 
of (flail shoulder).  Id.  Under Diagnostic Code 5203, for 
impairment of the clavicle or scapula in the major arm, a 10 
percent rating is granted for malunion or nonunion without 
loose movement; a 20 percent rating is granted for nonunion 
with loose movement or for dislocation.

Review of the veteran's service medical records shows that he 
fractured his right humerus while on active duty in July 
1958.  

A VA neurological examination report dated in May 1983 shows 
that no neurologic-based findings were elicited from the 
veteran on examination.  X-rays taken, also in May 1983, 
showed a bony prominence of the greater tuberosity of the 
humerus, and both joints of the shoulder were described as 
unremarkable.  

The report of a VA fee-basis examination dated in August 1994 
shows that a slight offset of the veteran's right humerus 
fracture site was producing some impingement syndrome in the 
subacromial area.  Some residual neck pain with some 
limitation of rotation was also reported.  The examiner added 
that the veteran had some chronic atrophy of the right arm 
and should institute a regular exercise program to attempt to 
correct this condition.  Daily conservative treatment was 
recommended.

A private MRI [magnetic resonance imaging] report dated in 
October 1997 shows an impression of cervical spondylosis and 
disk degenerative changes at C3-4 and C4-5.  No herniation 
was demonstrated.  

On the occasion of a video conference hearing at the St. 
Petersburg, Florida Regional Office, the veteran testified 
that he was receiving VA and private treatment for his 
service-connected right arm disability.  He noted he was 
limited in how much he could pick up.  The veteran explained 
that his treating physician limited him to carrying no more 
than 10 to 15 pounds.  He further noted that he suffered from 
chronic pain.  

A VA orthopedic examination report, dated in December 1997, 
contains diagnoses of right cervical radiculitis secondary to 
degenerative changes of the cervical spine and post fracture 
of the right humerus with traumatic capsulitis.

The veteran was provided a hearing before undersigned Board 
member in April 1999.  On that occasion,  the veteran's 
accredited representative asserted that a disability rating 
in excess of 10 percent was warranted under Diagnostic Code 
5201.  The veteran testified that he was right-handed, that 
he had problems gripping items with his right hand and 
suffered from constant right arm and neck pain, and that he 
had limitation of motion of the right arm.

A VA orthopedic examination was conducted in March 2000.  
Review of the examination report shows that the examiner 
reviewed the veteran's claims folder in its entirety prior to 
the examination.  A comprehensive medical history is shown to 
have been reported.  It was noted that the veteran reported 
currently experiencing problems associated with stiffness in 
the neck and some pain in his shoulder.  The veteran was 
reported to have not complained of pain in the area of the 
humeral fracture, but rather complained of constant pain all 
above the top of the shoulder, which radiated down into his 
right hand.  

Examination revealed the veteran's right shoulder to be 
normal in appearance, with slight tenderness over the long 
head of the biceps tendon on the right side as compared to 
the left.  No tenderness in the acromioclavicular joint was 
shown, nor was redness or abnormality noted in the shoulder 
joint.  Reflexes at the biceps and trips were normal on 
neurological examination.  The examiner added that while the 
veteran complained of decreased sensation to light touch and 
pinprick over the radial aspect of the right arm, he 
responded positively with no response.  The examiner 
explained that this finding made this part of the examination 
unreliable.  Strength in the veteran's right hand, arm, 
wrist, forearm, and biceps was normal, although the veteran 
complained of pain in the trapezius and upper shoulder area.  
Examination of the veteran's right shoulder revealed that he 
complained of pain with motion, however the veteran was shown 
to be able to raise his arm all the way to the back to 180 
degrees.  The veteran complained of pain from 90 degrees 
onward.  He also complained of pain on raising his arm in the 
frontal plane, but, again, reported the examiner, the veteran 
was able to assume full range of motion.  The veteran lacked 
about 5 degrees of motion in raising his arm posteriorly and 
upon internally rotating his elbow, but otherwise motion was 
noted by the examiner to be quite full.  Slight tenderness 
was shown across the distal half of the trapezius at the top 
of the shoulder extending up toward the neck.  Internal and 
external rotation of the upper arm on the right side was 
reported to cause the veteran to complain of pain, but the 
examiner added that the veteran lacked only 5 degrees of full 
external and internal rotation.  The veteran was able to 
touch his chin to his shoulder bilaterally with complaints of 
pain, and was also able to touch his ears bilaterally to his 
shoulders also while complaining of pain.  The veteran was 
able to touch his chin to his chest with pain, and was able 
to extend his neck normally without any limitation of motion.  
The diagnoses were fracture of the right humerus status post 
casting with residuals and right cervical radiculopathy with 
residuals.  The examiner added that there was no way to 
relate the right cervical radiculopathy to the right arm 
fracture without relying upon pure speculation.  

The above-discussed VA orthopedic examination report was 
reviewed by a VA fee-basis neurologist in March 2000.  The 
neurologist indicated that cervical spondylosis and disc 
degeneration discovered in patients in their 50's and 60's 
was extremely common, and that there was no 
medical/neurologic evidence-based large scale study to 
suggest that fractures of any upper extremity bones might 
precipitate cervical skeletal or neurologic disease.  

A May 2001 VA outpatient treatment record shows that the 
veteran complained of neck pain which radiated into his head 
on the right side and pain and numbness with weakness which 
affected his right arm.  Muscle weakness in the right arm was 
shown to be present.  A diagnosis of chronic pain syndrome 
was provided.

An October 2001 VA outpatient treatment record shows that the 
veteran complained of right side of body pain and numbness.  
Neck movements were described as free with terminal movements 
described to be limited.  Full range of motion of the 
shoulders and elbows was reported.  

On the basis of these findings associated with the appeal 
period at issue, the Board concludes that the veteran does 
not meet the criteria for a rating in excess of 10 percent 
under the applicable rating regulations.  Initially, the 
Board notes that the veteran's claim has been in continuous 
appellate status since the January 1995 filing of a notice of 
disagreement.  Accordingly, the Board has undertaken review 
of this matter with a view towards the severity of the 
veteran's right arm disorder contemporaneous to the rating 
decision in question.  See Powell v. West, 13 Vet. App. 31 
(1999); Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

Specifically, the Board has initially considered the medical 
findings between 1983 and 2001 that reflect that the veteran 
has been treated on occasion for symptoms associated with his 
service-connected right arm disorder, as well as the medical 
findings provided as part of the above-discussed VA 
examination shown to have been conducted in 2000.  The 
medical findings reported reflect that the veteran was 
treated and examined on several occasions, during which time 
his complaints generally involved that of pain and limitation 
of motion.  The veteran is also shown to have complained of 
right side numbness and stiffness and has recently been 
diagnosed with chronic pain syndrome.

During the March 2000 VA orthopedic examination, while the 
veteran complained of pain in the course of performing range 
of motion testing, the examiner observed that the veteran 
essentially had normal range of motion for the shoulder.  As 
such, a rating in excess of 10 percent under Diagnostic Code 
5201 is clearly not assignable in this instance.  

As concerning Diagnostic Code 5202, as the medical evidence 
of record does not reveal the presence of malunion of the 
humerus, an increased rating under this regulation is not for 
application.  Also, evidence of recurrent dislocations of the 
veteran's right arm at the scapulohumeral joint having not 
been demonstrated, an increased disability rating is not 
warranted.  

In addition, as impairment of the clavicle or scapula in the 
form of either dislocation or malunion is not demonstrated by 
the medical evidence of record a disability rating in excess 
of 10 percent pursuant to Diagnostic Code 5203 is not shown 
to be appropriate in this case.  

To the extent that the veteran contends that he should be 
rated as more than 10 percent disabled due to his right arm 
orthopedic and neurologic-based symptomatology, as a 
layperson, he is not considered competent to offer an opinion 
as to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu, supra; 
see also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Competent medical evidence is required.  The veteran is 
competent to testify as to his experiences and symptoms.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a rating 
higher than 10 percent.  The evidence is not in equipoise as 
to warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (2001).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2001).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  In 
this regard, the Board is of the opinion, following its 
review of the complete evidentiary record, that the 10 
percent schedular evaluation assigned in this case concerning 
the veteran's service-connected right arm disorder is not 
inadequate.  As the schedular criteria, as detailed above, 
provides a basis to award increased compensation in this case 
for this disability, it does not appear that the veteran has 
an "exceptional or unusual" disability as a result of his 
service-connected disorder.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
veteran has required frequent hospitalization for his 
service-connected right arm disorder.  As such, while 
acknowledging the veteran's assertions to the effect that he 
has constant pain, numbness, and limitation of motion due to 
symptomatology associated with his service-connected right 
arm disability, this case does not involve an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment beyond that contemplated 
in the assigned evaluation, or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extraschedular rating, is not warranted.  38 C.F.R. § 
3.321(b)(1) (2001).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the 

claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.



ORDER

An increased rating for residuals of a fracture, simple, 
comminuted, surgical neck and greater tuberosity, right 
humerus with traumatic capsulitis is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

